Title: To George Washington from Henry Laurens, 8 December 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 8th December [1778]
  
The last Letter which I had the honor of writing to Your Excellency is dated the 6th Instant, in the mean time I have received and presented to Congress your favors of the 4th and 5th, the former is committed to the Board of War.
By direction of Congress I now transmit Copy of a Letter of the 23d Ultimo from the honorable Major General Schuyler. You will be pleased Sir to direct your next Dispatches to the President of Congress, who will not be the subscriber; but in my private Character I shall ever retain that true respect and esteem under which I have so often had the honor of acknowledging myself, with Sir Your Excellency’s Most Obedient & Most Humble Servant.
